DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/2/19; 8/1/19; 7/31/2020; and 10/8/2020 have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group III, as set forth by Applicant in the amended claims filed 10/8/2020, in the reply filed on 10/8/2020 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected product claims and nonelected method claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/8/2020.
Accordingly, claims 12-16 are pending and under current examination.

Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Elected claims 12-16 are drawn to methods comprising contacting a subject with a compound which is (indol-3-yl)pyruvic acid or a chemical analog, crystalline form, hydrate, or pharmaceutically or cosmetically acceptable salt thereof.  While it is noted that the specification as filed names this compound in Fig. 3 (see compound 4), and while the description of Fig. 3 at [0054] of the specification as filed) states that this compound is among the “compounds produced by Malassezia”, the specification as filed does not describe methods as claimed including brightening, melanocyte apoptosis, modulating AhR, modulating melanogenesis, modulating melanin or any distinguished results associated with each of these to be specifically associated with or caused by the stepwise contact of a compound with a subject as claimed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Elected claims 12-16 are drawn to methods comprising contacting a subject with a compound which is (indol-3-yl)pyruvic acid or a chemical analog, crystalline form, hydrate, or pharmaceutically or cosmetically acceptable salt thereof.  Neither the claims presented nor the specification as filed define what is meant by “analog”, “hydrate”, or “pharmaceutically or cosmetically acceptable salt thereof” in such a way that the metes and bounds of the claim are clear.  These terms appear to be subjective and without defined minimum requirements beyond the particular compound recited in the claims.  Appropriate clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12-16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Politi et al. (US 5,091,172).
The instant claims are drawn to methods of achieving various claimed effects by contacting a subject with a compound which is (indol-3-yl)pyruvic acid.
Politi teaches the cosmetic use of 3-indolepyruvic acid for the protection of the skin from damaged caused by oxygen, by the sun, and by aging (see abstract, in particular).  Politi specifies cosmetic application of this compound to the skin (see Politi claim 1 in particular).
	Accordingly, Politi teaches each and every stepwise component of each and every method instantly claimed.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617